DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-15 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.	

Claim Rejections - 35 USC § 101
4.	Claims 1-15 are not deemed adversely impacted by 35 USC 101.  Thus, no 35 USC 101 rejection is deemed warranted.

Claim Rejections - 35 USC § 112
5.	Claims 1-15 are not deemed adversely impacted by 35 USC 112.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Picone, EP 2,458,123.
icone discloses in Figures 1-11 and related text, a passage gate (1), e.g. [0028]—[0031], Figs. 1-2 and 7, for allowing or preventing people to enter or to exit a passage area, the passage gate(1)comprising: a base portion, e.g. 2, and a panel portion, e.g. 3.  The passage gate (1) configured to be driven in a first operation mode and a second operation mode, wherein when the passage gate (1) is driven in the first operation mode the panel portion(3) is slidable relative the base portion (2) between a first open position, allowing people to pass, and a closed position preventing people from passing through the passage gate (1), and wherein when the passage gate (1) is driven in the second operation mode the base portion (2) is rotatable between the closed position and a second open position for achieving a larger passage area.
Regarding claims 13-15, see the abstract; column 2, line55 - column 5, line 40, a checkout counter, e.g. station 10 comprising at least one passage gate (18), a classification device, e.g. scanner 22, by which articles are identified, a point of-sale system, e.g. 26, data input device, e.g. 27, for completing a transaction based on the articles identified by the classification device, e.g. 22, and a controller, e.g. 28.
Picone does not specifically disclose where a passage gate can be swung open in a second operation mode to provide a larger passage area.
However, this feature are common knowledge in the gate art.  Official Notice of such is taken.


8.	Further pertinent references of interest are noted on the attached PTO-892.

9.	Applicant’s two Information Disclosure Statements (IDS’s) submitted have been reviewed.  Note the attached IDS’s.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/ANDREW JOSEPH RUDY/Primary Examiner
Art Unit 3687
571-272-6789